Citation Nr: 0714321	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2002, 
for the grant of a 100 percent disability rating for a 
generalized anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1945.

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2001, the Board denied an increased rating for 
the veteran's generalized anxiety disorder.

2.  On May 7, 2002, the veteran submitted a claim for an 
increased rating for an anxiety disorder.

3.  The RO granted a 100 percent disability rating and 
established an effective date of May 7, 2002, the date of the 
receipt of the claim.

4.  Prior to May 7, 2002, the evidence did not show that the 
veteran was entitlement to a 100 percent rating.

5.  Prior to May 7, 2002, the veteran had not filed a claim, 
an informal claim or an intent to file a claim for a higher 
rating.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to May 
7, 2002, for the grant of a 100 percent disability rating for 
a generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 4.126, 4.130, 
Diagnostic Codes (DCs) 9400, 9440 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that the Board denied an 
increased rating for an anxiety disorder by decision dated in 
June 2001.  The veteran did not appeal the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Board decisions are final and subject to 
revision only on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2006).  

On May 7, 2002, the veteran submitted a claim for an 
increased rating for an anxiety disorder; at the time, he was 
rated as 50 percent disabling.  By rating decision dated in 
September 2002, the RO increased the veteran's service-
connected generalized anxiety disorder to 100 percent and 
assigned an effective date of May 7, 2002, the date of the 
receipt of the claim.

The veteran contends, in essence, that he is entitled to a 
100 percent disability rating for his service-connected 
anxiety disorder to June 1970, the date he retired from work.  
In the alternative, he asserts that he should be entitled to 
"full benefits" from the time he was discharged from 
service in 1945.

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The threshold question before the Board is whether the 
veteran filed a claim for an increased rating prior to May 7, 
2002.  To that end, following the Board's June 2001 decision, 
the only correspondence from the veteran was a January 2002 
letter to his U.S. Senator praising her office for the 
responsibilities and burden she had borne in serving many 
struggling Americans and asking for her "kindness and 
patience in solving my problem that is on appeal."  He noted 
that he would appreciate any assistance that she could give 
him.  As the claim for a psychiatric disorder was not, in 
fact, on appeal at that time, it cannot be construed to be a 
claim for an increased rating.

The next correspondence from the veteran was the May 7, 2002, 
statement requesting an increase in his "service connected 
anxiety neurosis."  Therefore, there is no correspondence 
between the Board's final decision in June 2001 and the 
veteran's statement received May 7, 2002, indicating an 
intent to file a claim for an increased rating.  

Next, in certain situations, the Board may assign an 
effective date for an increased rating prior to the date of a 
previous final determination if the veteran is not 
relitigating the same issue based on the same evidence.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  In effect, the 
Board may consider additional evidence not of record at the 
time of the June 2001 Board decision to determine whether the 
evidence supports a higher rating.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
psychiatric disorder was received on May 7, 2002, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1) is that the 
effective date of the award for an increased evaluation is 
the date of the veteran's claim, May 7, 2002, or the date 
entitlement is shown, whichever is later. 

The veteran has been awarded the 100 percent evaluation 
effective May 7, 2002.  The focus is whether it is factually 
ascertainable that he experienced an increase in his service-
connected psychiatric disorder within the year prior to May 
7, 2002, on the basis of evidence that was not considered in 
the Board's June 2001 decision.  See Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase proceeds the claim (provided also that the 
claim is received within 1 year after the increase)).

Therefore, in order to be assigned an effective date prior to 
May 7, 2002, for a 100 percent evaluation for a service-
connected anxiety disorder, it must be factually 
ascertainable that the veteran's anxiety disorder underwent 
an increase within the year prior to May 7, 2002.  In 
determining whether or not an increase was factually 
ascertainable within the year prior to May 7, 2002, the Board 
will review the entirety of the evidence of record.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 
Vet. App. 442 (1999).

To this end, the Board has reviewed a large number of VA 
clinical records associated with the claims file.  Turning to 
the relevant time frame, May 7, 2001, to May 7, 2002, the 
Board notes that the veteran was seen on two occasions.  

In a October 2001 mental health clinic visit, the veteran was 
noted to be "doing well" but was worried about the World 
Trade Center bombings and had followed the news closely.  The 
treating physician related that the veteran had responded 
well to the medication and had experienced no side effects.  

The veteran still had memory problems but was alert and 
oriented, in good contact with reality, with good personal 
hygiene and grooming.  He was not delusional, had no active 
hallucinations, denied suicidal or homicidal ideas, affect 
was appropriate, mood was euthymic, memory and intellect were 
well preserved, sensorium was clear, and he was well oriented 
to time place and person.  The clinical assessment was 
general anxiety disorder, stable on medication.  He was 
instructed to return to the clinic in three months.

In a February 2002 mental health clinic visit, it was noted 
that the veteran had continued to do well.  In recording the 
veteran's history, the treating physician reported that the 
veteran's anxiety had responded better to the medication and 
he had no side effects and was not as depressed as he used to 
be.  The physician related that the veteran spent most of the 
day at home but did some things in the yard at times.  The 
physician noted that the veteran was at ease with a happier 
facial expression.  He had no new concerns or problems.  The 
mental status examination was nearly identical to that 
reported in October 2001.

However, this evidence does not support a higher rating prior 
to May 7, 2002.  The mental status examination was noted to 
be essentially stable and the veteran was reportedly doing 
well.  He was alert and oriented, in good contact with 
reality, had good personal hygiene, had no delusions or 
hallucinations, was aware of current events, and insight and 
judgment were fair.

In order to have warranted a 100 percent rating, the evidence 
must have shown total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Based 
on the findings in the two clinic visits during the relevant 
time frame, the criteria for a 100 percent were not met.

Given the absence of more severe psychiatric pathology, the 
evidence does not reflect an actual increase in disability 
during the year prior to May 7, 2002.  Since an increase in 
the veteran's psychiatric disorder did not occur within the 
year prior to May 7, 2002, the general rule of 38 C.F.R. 
§ 3.400(o)(1) is for application and an effective date prior 
to May 7, 2002, for the award of a 100 percent evaluation is 
not warranted.  

The veteran has maintained that he is entitled to an 
effective date to June 1970 or, in the alternative, to June 
1945.  Besides the June 2001 Board decision, the Board has 
addressed the veteran's claims for increased ratings for a 
psychiatric disability on a number of occasions from 1961 
through 1991.  

The only way the veteran could attempt to overcome the 
finality of those decisions - in an attempt to gain an 
earlier effective date - is to request a revision of those 
decisions based on CUE or by a claim to reopen based on new 
and material evidence.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
5109A(a) ("a decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  
At this juncture, he had done neither.  As such, an earlier 
effective date for the grant of a 100 percent rating is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim or whether he 
was, in fact, entitled to the benefit.  He has produced no 
evidence and none is contained in the claims file reflecting 
an intent to file a claim prior to the date assigned.  

Even considering the standard of "factually ascertainable" 
within one year, there is no evidence to support an effective 
date prior to May 7, 2002.  Further, as this is an appeal of 
the date of entitlement to benefits, a medical opinion or the 
findings of a medical examination are not germane to the 
issue.  The available medical evidence is sufficient for an 
adequate determination.  

Current law requires that the veteran be provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal.  In this 
case, the veteran has already been assigned a 100 percent 
schedular disability rating.  Further, the present claim 
addressed the issue of an effective date on the merits.  

Since the claim for an earlier effective date is being denied 
on a direct basis, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot and no further notification is needed under the 
provisions of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

Entitlement to an effective date prior to May 7, 2002, for 
the grant of a 100 percent disability rating for a 
generalized anxiety disorder, is denied.


REMAND

With respect to the remaining claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
the Board finds that the claim should be remanded for due 
process considerations.

Specifically, in July 2002, the RO denied a claim for a low 
back disorder, to include osteoarthritis of the lumbar spine.  
Within two weeks, the veteran submitted correspondence 
indicating his disagreement with the RO's denial to reopen a 
claim for service connection for a low back disorder.  In the 
submittal letter from the veteran's representative, the 
correspondence was referred to as a Notice of Disagreement.  
Therefore, the Board finds that this is a valid and timely 
Notice of Disagreement to the RO's July 2002 denial.  

To date, however, no Statement of the Case (SOC) has ever 
been issued.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
veteran and his representative on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a low back disorder.  The 
veteran is informed that the claim will 
be returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the 
Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


